    l
    Case                               AUSA CHASE
         0:19-cr-60137-RAR Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 5
A0 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica
                            V.
               Nichol
                    as Jam es Battersby                          casexo.    ïq-blïl-fA):


                                              CRIM INAL COM PLAINT

        1,the complainantin thiscase,statethatthe following istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of                5/14/19to5/21/19         inthecountyof                 Broward            inthe
   Southern    Districtof               Florida       ,thedefendantts)violated:
          CodeSection                                               OffènseDescri
                                                                                ption
Title 21,Uni
           ted States Code,              Attemptto possess with the intentto distribute a mixture orsubstance
Sections841(a)(1),841(b)(1)(C),          containing a detectable amountofGamm a butyrolactone,a Schedule l
and 846                                  controlled substance analogue as defined in Title 21,United States Code
                                         Section802(32),knowingthatthesubstance wasintended forhuman
                                         consumption as provided in Title 21,United States Code,Section 813,and
                                         conspiracy to do the sam e.



        Thiscrim inalcomplaintisbased on thesefacts:




        W Continuedontheattachedsheet.


                                                                                  Complainant'
                                                                                             ssignature

                                                                            Nicole Nualad'
                                                                                         ,HSISpecialAgent
                                                                                   Printed name and title

Sworn to before m eand signed in my presence.
                                                                                     <


                                                                                                     A'
Date:          05/22/2019
                                                                                     Judge'
                                                                                          sslknature

City and state:               FortLauderdale,Floridq-
                                                                     ALICIA 0.VALLE;U.S.MAGISTRATE JUDGE
                                                                                   Printed nameand title



                                                                                     321..E2
Case 0:19-cr-60137-RAR Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 5



                                           AFFIDAVIT

         1,Nicole Nualark being dulysworn,do herebydepose and state:
           am employed as a SpecialAgent wi
                                          th the Departm ent of Homeland Security,

   Hom eland Securi
                  ty lnvestigations (MHSI') in Fort Lauderdale, Florida,and have been so
   em ployed for12 years.Assuch,lam an investigative orIaw enforcem entofficerofthe Uni
                                                                                      ted

   Stateswi
          thinthe meaningofSection 251047)ofTi
                                             tle 18.United StatesCode;thatis,anofficer
   ofthe United Stateswho isempowered bylaw to conductinvestigationsand make arrestsfor
   offenses enumerated in Titles 18 and 21ofthe Uni
                                                  ted States Code. Asa SpecialAgentwith

   HSI,Ihave participated in m ultiple narcotics investigations involving physicaland electronic
   surveillance, execution of search and arrest warranl , the control and adm inistration of

   confidential sources, international drug importations, and domestic drug distribution

   organizations. lam currentlyassignedto the High IntensityDrugTraffickingArea (MHlDTA'
                                                                                       ')in
   FortLauderdale,Florida.HIDTA isaninvestigativeentitythatiscom prised ofIaw enforcement
   officersfrom variousfederal,state,and IocalIaw enforcementagencieswho worktogetherin

   a cooperative relationship where the primaryfocusis on narcoticssm uc ling investigations.
   2.     This Affidavit is subm itted in support of a crim inalcom plaint to establish probable

   cause that Nicholas James BAU ERSBY ('
                                        4BATTERSBYP),on oraboutMay 21,2019,in the
   Southern DistrictofFlorida,did knowinglyand intentionallyattem ptto possesswiththe intent
   to distribute a Controlled Substance Analogue knowingthatthe substance was intended for

   human consumption,thatis,Gam ma butyrolactone (GBL),and conspiracyto dothe same,in
   violation ofTitle 21,UnitedStatesCode,Sections802(32),813,and 841(a)(1);alIin violation
   ofTitle 21,Uni
                ted States Code.Section 846.


                                            Page1of5
Case 0:19-cr-60137-RAR Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 5



   3.      Thi
             s Affidavit is based upon my personalknowledge, as wellas on information
   provided to m e by other Iaw enforcem ent officers. Because this Affidavit is forthe Iim ited

   purpose ofsettingforth probablecause only,itdoes notcontaineveryfactknownto me about
   the investigation. However,no information knownthatwould tendto negate probable cause
   forthis arresthas been withheld from this Affidavit.

   4.     On orabout May 14,2019,United States Customs and BorderProtection (?CBP'')
   Officers conducted a routine border inspection of an United States PostalService parcel

   addressed to David Nissan,hereby referred to as MTARGET PARCEL,'atthe Miam iForeign
   Mailfacility, Iocated in M iam i, Florida. The TARG ET PARCEL was shipped from Germ any

   transitingthroughthe Netherlandsdestinedtothe UnitedStates.The recipientoftheTARGET
   PARCEL was Iisted as David Nissan ata residence Iocated at 2170 W ilton Drive,Apartm ent

   403,W ilton Manors, Broward County,Florida, hereby referred to as MTARGET ADDRESS.''

   lnside the TARGET PARCEL,CBP Officers found approxim ately 10 plastic containers ofa clear

   Iiquid labeled as containing Bio Ecoculture OiI. A handheld analyzerthatidentifies a broad

   range ofunknown chemical
                          s and explosives using infrared spectrum identified a sam ple as
   Gamm a butyrolactone orQBL,an analogue drugto GHB. The totalestimated weightforthe

   GBLwas approximatelyone (1)kilogram.TheTARGE'T PARCELwas seized and subsequently
   delivered to HSIin FortLauderdale,Broward County,Florida.
   5.     The TARGET PARCEL appeared to be intended for som eone other than the nam ed

   recipient.   Research conducted indicated the true recipient of the TARGU PARCEL is

   suspected to be BAU ERSBY. On oraboutM ay 23,2018,CBP Oficers conducted a routine

   borderinspectionofa parcelatthe Miam iForeign Mailfacility,located in M iami,Florida. The
   parcelwas shipped from China. The recipientofthe parcelwas Iisted as BAU ERSBY atthe
                                            Page 2 of5
Case 0:19-cr-60137-RAR Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 5



   TARQET ADDRESS. Inside the parcel,CBP Officersfound a bfack plastic bottle containing a
   clearIiquid. A handheld analyzerthatidentifies a broad range of unknown chem icals and

   explosives using infrared spectrum identified a sam ple as Gam ma butyrolactone orGBL,an
   analogue drug to QHB. The totalestimated weight forthe GBL was approximately 5.3

   kilograms.The parcelhad been described in theshipping manifestas inkcolorrem ovalagent

   valued at$15.00 USD.The parcelwasseized buta controlled deliverywas notattem pted.
   6.     On or about April 20, 2018, an additional parcel was shipped from China to

   BAU ERSBY as the receiveratthe TARGET ADDRESS. The parcelwas described as cosm etics

   valued at$7.00 USD.This parcelwasneitherseized northe contents physicallyinspected.
   7.     Thom son Reuters CLEAR database of public and proprietary records shows the

   TARGET ADDRESS as a mailing address for BAU ERSBY as of February 9, 2019. A
   replacem ent driver license issued by the Florida Departm ent of M otor Vehicle on orabout

   April3,2019 to BAU ERSBY listed the TARGET ADDRESS. The Ieasing office forthe Qables
    Wilton ParkApartmentswheretheTARGU ADDRESS isIocated provided twocontractssigned
    by BAU ERSBY and Joseph Blizzard as the residents of the TARG ET ADDRESS. The first

    contractwassigned on oraboutJanuary4,2018 and ended on oraboutNovem ber5,2018.
    The second contractwas signed on oraboutOctober10,2018 and willexpire on orabout

   June 5,2019.
    8.    In an effortto furtherthe investigation and identify individuals involved,youraffiant
    and other 1aw enforcem ent officers rem oved the Gam m a butyrolactone or GBL from the

    TARGET PARCEL and substituted sham. W ith the Court's perm ission afterMagistrate Judge
    Lurana S.Snow issued on oraboutMay 17,2019 a warrantauthorizing the installation ofa


                                           Page 3 of5
Case 0:19-cr-60137-RAR Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 5



   beeperand a track,and an anticipatory search warrantofthe TARGET ADDRESS.the TARGET

   PARCEL was equipped witha beeperand a GPS tracking device.
         On or about M ay 21,2019, an undercover law enforcem ent officer delivered the
   9.
   TARGET PARCEL to BAU ERSBY atthe TARGET ADDRESS afterBATTERSBY stated he was
   David Nissan and he was the intended receiver of the TARGET PARCEL. After the TARGET

   PARCEL was delivered to the TARGET ADDRESS, Iaw enforcem ent officers waited before

   executing the anticipatory search warrant untilBAU ERSBY was seen exiting the TARQET
   ADDRESS. The search ofthe TARGET ADDRESS led to the retrievalby Iaw enforcem entofthe

   TARQET PARCEL unopened and a travelpouch containing a syringe and empty vials with
   residue the defendant adm itted and that field tested positi
                                                              ve for cocaine from a safe the

   defendantconsented to unlock. A plastic bac ie containing a white powderthe defendant
   adm itted and that field tested positive for cocaine was seized from BAU ERSBY'S pants

   pocket.
    10. After being advised of his Mîranda rights,BAU ERSBY verbally agreed to answer
    questions and make a statement without a Iawyer being present and signed a form
    memorializing his waiver.BAU ERSBY adm itted knowingthe contentsofthe TARGET PARCEL

    was 10 bottles ofGBLthatBAU ERSBY purchased with David Nissan ofNew York using the
    Internet for 120 Euros paid from BAU ERBY'S Paypalaccount. BAU ERSBY stated the GBL

    wasacquiredforpersonaluse and to distribute atparties butBAU ERSBY denied sellingthe

    GBL.BAU ERSBY'Sstatem entwas recorded.
          Based upon the foregoing,youraffiant seeks the issuance of a criminalcomplaint
    chargingthatNicholasJamesBAU ERSBY,onoraboutMay21,2019.inthe Southern District
    ofFlorida,did knowinglyand intentionally attemptto possess with the intentto distribute a
                                           Page 4 of5
